UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2009 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 UNIFY CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) 1420 Rocky Ridge Drive, Suite 380 Roseville, California 95661 (Address of principal executive offices) Telephone: (916) 218-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 10,121,857 shares of common stock, $0.001 par value, as of November 30, 2009. EXPLANATORY NOTE We are filing this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended October 31, 2009, which was originally filed with the Securities and Exchange Commission on December 14, 2009 (the “Original Filing”), to include restated financial statements as described in Note 2 to the condensed consolidated financial statements. The financial statements are being restated due to adoption of certain accounting provisions in Accounting Standards Codification (ASC) 815 - “Derivatives and Hedging — Contracts in Entity’s Own Equity”, which became effective for us on May 1, 2009. The anti-dilution price protection features in the Company’s outstanding common stock warrants require these warrants to be accounted for as liabilities and measured at fair value. The restated financial statements reflect the reclassification of the Company’s common stock warrants from stockholders’ equity to a warrant liability, and accounts for changes in the fair value of the common stock warrant liability in the statement of operations. See Note 2 to our consolidated financial statements. The revisions relate to non-operating and non-cash items as of and for the quarterly period ended October 31, 2009. ASC 815 did not impact the Company’s financial statements for periods ending April 30, 2009 or earlier. The restatement does not result in a change in the Company’s previously reported revenues, cash flows from operations, or total cash and cash equivalents shown in its financial statements for the quarterly period ended October 31, 2009. The items of the Original Filing which are amended and restated by this Quarterly Report on Form 10-Q/A as a result of the foregoing are: Part I — Item 1 — Financial Statements Part I — Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I – Item 4 – Controls and Procedures Part II — Item 1A — Risk Factors For the convenience of the reader, this Quarterly Report on Form 10-Q/A sets forth the Original Filing in its entirety. Other than as described above, none of the other disclosures in the Original Filing have been amended or updated. Among other things, forward looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, this Quarterly Report on Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the Original Filing. 2 UNIFY CORPORATION FORM 10-Q/A INDEX PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Unaudited Condensed Consolidated Balance Sheets as of October 31, 2009 and April 30, 2009 4 Unaudited Condensed Consolidated Statements of Operations for the three and six months 5 ended October 31, 2009 and 2008 Unaudited Condensed Consolidated Statements of Cash Flows for the six months 6 ended October 31, 2009 and 2008 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 6. Exhibits 30 SIGNATURE 31 CERTIFICATIONS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS
